                                                                                                      E-FILED
                                                                          Thursday, 18 July, 2019 11:46:33 AM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

YVES MABONEZA,                                         )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )       No.: 19-2083-JBM
                                                       )
DR. THIERY HENRY et al.,                               )
                                                       )
               Defendants.                             )

                                    MERIT REVIEW ORDER

       Plaintiff, proceeding pro se, files an action under 42 U.S.C. § 198, alleging deliberate

indifference to his serious medical needs and sexual assault at the Danville Correctional Center

(“Danville”). In reviewing the complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir.

2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to "'state a claim for relief that is plausible on its face.'" Alexander v. U.S., 721 F.3d

418, 422 (7th Cir. 2013)(quoted cite omitted).

                                             ALLEGATIONS

       Plaintiff has handwritten his complaint in a very florid style which is difficult to read.

The Court understands Plaintiff to plead that some time prior to April 11, 2017, he began

noticing white blood-stained tissue in his bowel movements. Plaintiff believes that the tissue

was caused by unspecified “stomach bleeding.” On April 11, 2017, Plaintiff saw Dr. Young in

response to these complaints. Plaintiff gave Defendant Young a stool sample which allegedly

showed the aforementioned blood-tinged white tissue. Defendant Young indicated that he

needed to undertake a rectal exam. Plaintiff consented to it, but only grudgingly, and because he

feared that he was bleeding internally.

                                                  1
       Plaintiff claims that when Defendant Young undertook the rectal exam, he placed the

sperm of another inmate, Wilkerson, into Plaintiff’s rectum. Plaintiff states this in conclusory

fashion, not providing any supporting detail, not explaining how this could have been

accomplished, or why he believes this to be the case. Plaintiff also claims that psychiatrist,

Defendant Henry, “set him up” for the sexual assault when, in response to his complaints, she

scheduled him to be seen by Dr. Young. Plaintiff makes the additional claim that Defendant

Henry put him on an unidentified “forced medication.” It is unclear whether Plaintiff has offered

any further detail as to the forced medication as the handwriting at this point is indecipherable.

       Under Fed. R. Civ. P. 8(a)(2), a plaintiff is required to plead in a manner which shows he

is entitled to some form of relief. See Long v. Wondra, No. 12- 647, 2013 WL 12098999, at *4

(W.D. Wis. Sept. 16, 2013), aff'd, 553 Fed. Appx. 637 (7th Cir. 2014). “While it is not necessary

to plead specific facts, ‘[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.’” Id. quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2007) (citing Twombly, 550 U.S. at 555) (“observing that courts ‘are not bound to accept as true

a legal conclusion couched as a factual allegation.’”) Here, Plaintiff has not provided sufficient

detail in his allegations against Defendant Henry to state a plausible case.

       Plaintiff’s allegations against Defendant Young are even more threadbare. While a

prison official is potentially liable if he acts “in a harassing manner intended to humiliate and

inflict psychological pain,” Turner v. Huibregtse, 421 F.Supp. 2d 1149, 1151 (W.D. Wis March

22, 2006), Plaintiff does not provide sufficient corroborating detail. Plaintiff’s claim is so

extreme and so devoid of fact that it might well be delusional. See McCuan v. Campanella, No.

16- 00605, 2016 WL 6248318, at *2–3 (S.D. Ill. Oct. 26, 2016) (a court is not required, under the

IFP statute, to accept allegations that are clearly divorced from reality).



                                                  2
       Here, Plaintiff’s unsupported allegations fails to state a cognizable claim. In an

abundance of caution, however, Plaintiff will be given an opportunity to replead within 30 days,

with more specificity.

       IT IS THEREFORE ORDERED:

       1.      Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have 30 days from the entry of this order

in which to replead his claims. The pleading is to be captioned Amended Complaint and is to

include all of Plaintiff’s claims without reference to a prior pleading. Failure to file an amended

complaint will result in the dismissal of this case, without prejudice, for failure to state a claim.

It is recommended that Plaintiff either print the amended complaint or handwrite it in a more

legible fashion.

       2.      Plaintiff files [6] indicating that his last name has been misspelled in the caption

and should read “Maboneza” rather than “Mabonza”. [6] is GRANTED to the extent that the

Clerk is directed to correct the caption.




_7/18/2019                                          _s/ Joe Billy McDade_______
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE




                                                   3
